                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
LAVERN BASSLER,

       Plaintiff,
                                                              Case No. 2:19-cv-11202
v.                                                            Hon. Mark A. Goldsmith

SAGINAW CORRECTIONAL FACILITY,
et al.,

      Defendants.
________________________________________/
                              OPINION & ORDER
                           DISMISSING COMPLAINT

       This is a pro se prisoner civil rights case. Lavern Bassler is incarcerated at the Saginaw

Correctional Facility in Freeland, Michigan. The complaint names four defendants: (1) Saginaw

Correctional Facility, (2) Susan McCauley, (3) “All Medical Staff,” and (4) Deputy Warden Fuy.

The complaint asserts that Defendants are being deliberately indifferent to Bassler’s arthritic hip

condition by failing to give him a bottom bunk assignment. Bassler seeks declaratory relief and

damages. For the reasons discussed fully below, Bassler fails to satisfy the minimum pleading

requirements against any of the named defendants. The Court, therefore, summarily dismisses the

complaint.

                                 I. STANDARD OF DECISION

       Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a short and plain

statement of the claim showing that the pleader is entitled to relief,” as well as “a demand for the

relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is to “give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007). While this pleading standard does not require “detailed” factual

allegations, id., it does require more than the bare assertion of legal conclusions or “an unadorned,

                                                 1
the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“A pleading that offers labels and conclusions or a formulaic recitation of the elements of a cause

of action will not do.” Id. “Nor does a complaint suffice if it tenders naked assertions devoid of

further factual enhancement.” Id.

          Bassler has been granted leave to proceed without prepayment of the filing fee for this

action due to his indigence. Under the Prison Litigation Reform Act (“PLRA”), the Court is

required to sua sponte dismiss an in forma pauperis complaint before service on a defendant if it

determines that the action is frivolous or malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief against a defendant who is immune from such relief. See 42

U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). Similarly, the court is required to dismiss a

complaint seeking redress against government entities, officers, and employees that it finds to be

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b). A complaint

is frivolous if it lacks an arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325

(1989).

          To state a federal civil rights claim, a plaintiff must allege that (i) he was deprived of a

right, privilege, or immunity secured by the Constitution or laws of the United States, and (ii) the

deprivation was caused by a person acting under color of state law. Flagg Bros., Inc. v. Brooks,

436 U.S. 149, 155-156 (1978). A pro se civil rights complaint is to be construed liberally. Haines

v. Kerner, 404 U.S. 519, 520-521 (1972).

                                            II. ANALYSIS

          Bassler indicates that he has breathing problems and arthritis in his hip. He asserts that he

has been assigned a top bunk with no ladder, and it is therefore difficult for him to get up and down



                                                   2
from bed without pain. He asserts that he has requested reassignment to a bottom bunk without

success. Attached to the complaint are two communications in which Bassler requested a follow-

up appointment after having an x-ray performed, and the responses indicate that Bassler has an

upcoming medical call-out scheduled. Bassler asserts that Defendants have been deliberately

indifferent to his medical condition. He seeks a declaratory judgment and damages.

       A. Non-Entities

       Bassler sues the Saginaw Correctional Facility and “All Medical Staff,” which the Court

understands to refer to the health care unit at the Saginaw Correctional Facility. However, a state

prison facility is not a person or legal entity capable of being sued under § 1983. See Parker v.

Mich. Dep’t of Corr., 65 F. App’x 922, 923 (6th Cir. 2003); Ryan v. Corizon Health Care, No. 13-

525, 2013 WL 5786934, at *7 (W.D. Mich. Oct. 28, 2013) (“[T]he individual prisons named as

Defendants in this action (ICF, IBC, LRF and RGC) are buildings used by the MDOC to house

prisoners. They are not the proper public entity for suit.”); Poole v. Michigan Reformatory, No.

09-13093, 2009 WL 2960412, at *1 (E.D. Mich. Sept. 11, 2009) (holding that prison facilities are

not “persons” or legal entities subject to suit under § 1983); see also Belcher v. Ottawa County

Adult Corr. Facility, No. 09-173, 2009 WL 1163412, at *2 (W.D. Mich. Apr. 28, 2009) (“The

Ottawa County Adult Correctional Facility is a building, not an entity capable of being sued in its

own right.”). Nor is a unit or subdivision of a prison a legal entity capable of being sued. See

Connor v. Hurley, No. 00-8354, 2004 WL 885828, at *3 (S.D.N.Y. Apr. 26, 2004) (defendants

identified as “Green Haven Correctional Facility (Medical Staff)” and “Green Haven Correctional

Facility (Administration)” are not persons subject to suit under § 1983).

       B. Respondeat Superior




                                                3
       The complaint asserts that Deputy Warden Fuy allows the medical staff to ignore medical

needs at the facility. Compl. ¶ 22 (Dkt. 1). Government officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior or vicarious

liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658,

691 (1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed constitutional violation

must be based upon active unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575-76

(6th Cir. 2008). The acts of one’s subordinates are not enough, nor can supervisory liability be

based upon the mere failure to act. Grinter, 532 F.3d at 576. Accordingly, Bassler fails to state a

claim against Fuy.

       C. Insufficient Allegations

       The Eighth Amendment bans, as cruel and unusual, any punishment that involves the

unnecessary and wanton infliction of pain. Hudson v. McMillian, 503 U.S. 1, 5 (1992). It is well-

established that deliberate indifference to serious medical needs constitutes the unnecessary and

wanton infliction of pain. See Estelle v. Gamble, 429 U.S. 97, 104-105 (1976). Deliberate

indifference exists when “the official knows of and disregards an excessive risk to inmate health

or safety; the official must both be aware of facts from which the inference could be drawn that a

substantial risk of harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S.

825, 837 (1994). In other words, a prison official acts with deliberate indifference when he or she

acts with criminal recklessness, i.e., when he or she “consciously disregard[s] a substantial risk of

serious harm.” Brooks v. Celeste, 39 F.3d 125, 128 (6th Cir. 1994) (citing Farmer, 511 U.S. at

839-840).

       The Sixth Circuit “has consistently held that damage claims against government officials

arising from alleged violations of constitutional rights must allege, with particularity, facts that



                                                 4
demonstrate what each defendant did to violate the asserted constitutional right.” Lanman v.

Hinson, 529 F.3d 673, 684 (6th Cir. 2008) (citing Terrance v. Northville Reg’l Psych. Hosp., 286

F.3d 834, 842 (6th Cir. 2002)) (emphasis in original). Where a person is named as a defendant

without an allegation of specific conduct, the complaint is subject to dismissal, even under the

liberal construction afforded to pro se complaints.

       Even assuming Bassler’s arthritic condition coupled with his bunk assignment created a

substantial risk of serious harm, Bassler makes no specific factual allegations against Nurse

McCauley. The complaint asserts in conclusory fashion that McCauley ignored “medical kites,”

Compl. ¶¶ 23-24, but it does not allege any facts suggesting that she acted with deliberate

indifference to a substantial risk of serious harm. The complaint does not reveal the contents of

the kites. It fails to assert that McCauley was otherwise specifically aware of Bassler’s need for a

bottom bunk. It fails to allege that McCauley ever examined or evaluated Bassler. And it fails to

allege that McCauley had the authority to change his bunk assignment. Accordingly, Bassler fails

to state a claim against McCauley.

                                       III. CONCLUSION

       For the reasons stated above, the Court concludes that Bassler’s complaint lacks an

arguable basis in law and fails to state a claim for which relief may be granted. Accordingly, the

complaint is summarily dismissed under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. §

1997e(c).

       SO ORDERD.

Dated: June 17, 2019                                  s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                 5
                                CERTIFICATE OF SERVICE


The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on June 17, 2019.


                                                     s/Erica Karhoff on behalf of
                                                     Karri Sandusky, Case Manager




                                                6
